Citation Nr: 0710866	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  96-45 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected eye 
disability characterized as "post-operative congenital 
alternating strabismus (also called exotropia)," currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

Service connection was established for post-operative 
congenital alternating strabismus, also called exotropia, by 
a February 1969 rating decision, evaluated as 30 percent 
disabling pursuant to Diagnostic Code 6090.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's increased 
rating claim.  

This case was previously before the Board in November 1997, 
September 1999, February 2003, and September 2004.  In 
November 1997 and September 1999, the Board remanded the case 
for additional evidentiary development.  Thereafter, by a 
February 2003 decision, the Board denied the claim.

The veteran appealed the Board's February 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a February 2004 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision and remanded the 
case for additional adjudication by the Board.  In pertinent 
part, the joint motion contended that the Board had not 
adequately discussed the duty to notify provisions of the 
VCAA, to include an inadequate explanation for its conclusion 
that the duty had been satisfied.  Further, it was asserted 
that the veteran was not provided with adequate notice as to 
the evidence necessary to substantiate an increased rating on 
an extraschedular basis, and that the Board provided 
inadequate reasons and bases as to why an extraschedular 
rating was not warranted in this case.

In September 2004, the Board remanded the case for 
development, to include notification regarding the 
requirements for an increased rating on both a schedular and 
extraschedular basis.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran provided testimony at a hearing before personnel 
at the RO in November 1996.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

The record also reflects that the veteran's attorney 
submitted additional medical records to VA in January 2007, 
and stated that he wanted them considered in evaluating the 
claim.  Several of these records are duplicates of those 
considered below, and which were noted in a November 2006 
Supplemental Statement of the Case (SSOC).  To the extent 
there are records that were not considered below, including 
an August 2006 eyeglass request consult, it is noted that 
they confirm the objective medical findings made below.  For 
example, the August 2006 eyeglass consult noted that the 
eyeglass prescription was the same as what the veteran was 
already wearing.  In short, these additional records do not 
indicate any change in the severity of the service-connected 
eye disability than what was shown by the records already on 
file.  Accordingly, a remand is not required under 38 C.F.R. 
§ 20.1304 for consideration of this evidence by the Agency of 
Original Jurisdiction (AOJ), and there is no prejudice to the 
veteran by the Board's consideration of this evidence.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that the veteran's attorney described 
a November 2006 statement as a Notice of Disagreement (NOD) 
to a decision dated earlier that month.  However, the 
decision he refers to is the most recent SSOC, and no NOD, as 
defined by 38 C.F.R. § 20.201 is required, as the issue 
addressed in the SSOC is already on appeal.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence reflects that the best-corrected 
visual acuity for the veteran's right eye was, at worst, 
20/25, even though the most recent VA arranged evaluation 
reflects it is correctable to 20/20.  His best-corrected 
visual acuity of the left eye was, at worst, shown to be 
20/30, but the most recent evaluation reflects it is 
correctable to 20/25.  

3.  The medical evidence reflects that the veteran 
experiences intermittent persistent diplopia throughout the 
entire field in every quadrant of gaze.

4.  A January 1998 examination indicates a bilateral visual 
field loss of 36 degrees in both eyes, while a subsequent May 
2002 examination indicates it had improved to 41.8 degrees in 
the left eye and 44.3 degrees in the right.  The most recent 
VA arranged examination in February 2006 reflects the visual 
field was found to be normal and full on both sides.

5.  The veteran's service-connected eye disability is not 
manifested by tuberculosis of the eye, congestive or 
inflammatory glaucoma, or malignant new growths.

6.  The medical and other evidence of record does not reflect 
that the veteran's service-connected eye disorder has 
resulted in frequent periods of hospitalization, nor 
interference with employment beyond what is contemplated by 
the current schedular rating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected eye disability are not met.  
38 U.S.C.A. §§ 155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.77, 4.83, 4.83a, 
4.84, 4.84a, Diagnostic Codes 6080 and 6090 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In this case, VCAA notification letters were sent to the 
veteran in November 2001, September 2004, January 2005, 
August 2005, and March 2006.  Taken together, these letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  The Board also notes that the 
September 2004 letter included the provisions of 38 C.F.R. 
§ 3.321(b)(1) detailing the requirements for consideration of 
an extraschedular rating.  Moreover, the March 2006 letter 
contained the specific information regarding increased 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, his attorney drafted the joint motion 
which was the basis for the February 2004 Court Order, and 
which contained references to the VCAA and relevant caselaw 
pertaining to the Act.  Similar citations were made by the 
attorney in a November 2006 statement.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  Further, he had 
the opportunity to present evidence and argument in support 
of his case, to include at the November 1996 RO hearing.  As 
part of his September 1996 Substantive Appeal, he indicated 
that he did not want a Board hearing in conjunction with this 
case.  Moreover, the veteran underwent VA arranged medical 
examinations of his service-connected eye disability in April 
1996, January 1998, May 2002, and February 2006.  

The Board notes that the veteran's attorney asserted in a 
November 2006 statement that QTC examination reports, if any, 
were prepared, changed, or altered in possible violation of 
law to allow denial rather than fairness of adjudication, as 
well as various other assertions as to the accuracy and 
fairness of the examinations.  VA-arranged examinations 
through QTC Medical Services were conducted in this case, 
specifically the May 2002 and February 2006 evaluations.  
However, the attorney's assertions appear general at best, 
and do not point to any specific example of any such 
inaccuracy or prejudice, nor does he cite to any competent 
medical evidence in support of these assertions.  This 
conclusion by the Board is also supported by the fact that 
the attorney's statement contains assertions of error that 
are not in accord with the facts of this case.  For example, 
it was asserted that no examination was conducted by VA to 
resolve the issue of service connection, but no service 
connection claim is on appeal.  It was also asserted that a 
document noted in a newspaper article of April 2006 
prejudiced the veteran's claim at the RO and the Board, with 
violations of law by RO and Board officials who failed to 
give notice of such bias.  No such newspaper article is on 
file, and the Board assures the veteran that it has no bias 
in the adjudication of his claim.  Moreover, a review of the 
multiple examination reports themselves indicate detailed, 
objective medical findings as to the severity of the service-
connected eye disability.  Further, no competent medical 
evidence has been submitted which specifically refutes these 
findings.  Therefore, the Board finds that the examinations 
are adequate for rating purposes.  

In view of the foregoing, the Board finds that the duty to 
assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The service-connected post-operative congenital alternating 
strabismus (also called exotropia) is currently rated as 30 
percent disabling under 38 C.F.R. § 4.84, Diagnostic Code 
6090 for diplopia.  Under this Code, if diplopia exists 
within the central 20 degrees of vision the equivalent visual 
acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is 
the equivalent of visual acuity of 15/200 when down, 20/100 
when lateral and 20/70 when up.  Diplopia from 31 degrees to 
40 degrees is the equivalent of 20/200 visual acuity when 
down, 20/70 when lateral and 20/40 when up.  38 C.F.R. § 
4.84a, Diagnostic Code 6090.

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4).

A 30 percent evaluation is assigned where there is 20/40 
visual acuity in one eye with 10/200, or 5/200 visual acuity 
or light perception only in the other eye, where visual 
acuity is 20/50 in one eye with visual acuity of 20/200 or 
15/200 in the other eye, or where visual acuity is 20/70 in 
one eye with visual acuity of 20/70 or 20/100 in the other 
eye.  38 C.F.R. §4.84a, Table V.

The evidence also shows that the documented pathology of 
impairment of visual field loss cannot be satisfactorily 
disassociated from the veteran's service-connected exotropia 
nor the associated diplopia.  Consequently, the disorder can 
be rated under the regulations which pertain to such 
impairment.  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22-1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost. This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The total is 500 
degrees.

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldman Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20 degrees or less).  The examiner will chart 
the area in which diplopia exists and such plotted chart will 
be made a part of the examination report.  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40 degrees in the lateral or downward quadrants, or within 30 
degrees in the upward quadrant.  Impairment of muscle 
function is to be supported in each instance by record of 
actual appropriate pathology.  Diplopia that is only 
occasional or correctable is not considered a disability.  38 
C.F.R. § 4.77.

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080.  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2).

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
A note following this Diagnostic Code indicates that this 
disability is to be rated on the loss of central visual 
acuity or impairment of field vision and is not to be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
eye disability.

Initially, the Board notes that the competent medical 
evidence does not reflect the veteran is entitled to an 
increased rating based solely on the impairment of his visual 
acuity.  Under 38 C.F.R. § 4.75, the best distance vision 
obtainable after best correction by glasses will be the basis 
of rating.  Loss of vision is rated pursuant to Diagnostic 
Codes 6061-6079.  38 C.F.R. § 4.84a.  A 10 percent disability 
rating is warranted for impairment of central visual acuity 
in the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  

Here, the April 1996 VA eye examination indicated that the 
visual acuity for the veteran's right eye was correctable to 
20/20, while the left eye was correctable to 20/25-1.  The 
subsequent January 1998 VA eye examination found that his 
corrected visual acuity was 20/20 in the right eye, and 20/25 
in the left eye.  His corrected visual acuity was 
subsequently indicated to be no worse than 20/25 in the right 
eye and 20/30 in the left eye on the May 2002 VA-arranged 
examination.  Finally, the most recent VA-arranged eye 
examination in February 2006 found his best-corrected 
distance visual acuity was 20/20 in the right eye, and 20/25 
in the left eye, while best corrected near visual acuity was 
20/20.  As these results do not indicate a compensable rating 
would be warranted based solely upon loss of vision, the 
medical evidence clearly does not reflect that the veteran is 
entitled to an increased rating based solely upon the 
impairment of visual acuity.  See 38 C.F.R. § 4.84a.

Turning to the provisions of Diagnostic Code 6090, the Board 
notes that diplopia was noted throughout the entire field of 
the left eye in all gazes, which is the equivalent of 5/200 
vision according VA regulations.  See 38 C.F.R. §§ 4.77, 
4.84a, Diagnostic Code 6090.  It is noted that this is the 
maximum level of impairment of visual acuity under these 
regulations.  The Board further notes that even though the 
veteran has been noted to have alternating binocular diplopic 
findings, the ratings under Diagnostic Code 6090 can only be 
applied to one eye.  When diplopia is present and there is 
also ratable impairment of visual acuity or field of vision 
of both eyes the above diplopia ratings will be applied to 
the poorer eye while the better eye is rated according to the 
best corrected visual acuity or visual field.  38 C.F.R. § 
4.84a, Diagnostic Code 6090, Note (2).

As detailed above, the VA examinations indicate that the 
best-corrected visual acuity of the right eye was no worse 
than 20/25 on the May 2002 VA examination, and 20/20 on all 
other examinations including the most recent February 2006 
examination.  Under VA regulations, visual acuity of 5/200 
combined with visual acuity of 20/40 or better warrants a 30 
percent rating.  See 38 C.F.R. §§ 4.77, 4.84a, Table V, 
Diagnostic Codes 6074, 6090.  In order to be entitled to a 
higher rating, the best corrected visual acuity of the right 
eye would have to be 20/50 or worse, which is clearly not 
shown by the medical evidence.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6071-6073.

The VA regulations also provide, as noted above, that a 
rating in excess of 30 percent for visual field loss of two 
eyes requires concentric contraction to less than 30 degrees.  
In this case, no Goldman visual field testing chart appears 
to have been completed in conjunction with the April 1996 VA 
examination.  A Goldman chart was completed as part of the 
subsequent January 1998 VA examination, the results of which 
were interpreted by the May 2002 examiner as showing an 
average concentric contraction of 36 degrees in both eyes.  
The May 2002 VA-arranged examination itself included Goldman 
testing which showed an average concentric contraction for 
rating purposes in the left eye of 41.8 degrees, and an 
average concentric contraction for rating purposes in the 
right eye of 44.3 degrees.  Further, the examiner noted that 
in comparison with the Goldman visual field performed in 
1998, this was an improvement.  The examiner also noted that 
the veteran had undergone a video corneal topography that 
showed mild irregular astigmatism bilaterally, that was 
deemed consistent with 20/20 vision.  Finally, the February 
2006 VA examiner stated that the Goldman visual field test 
was normal and full on both sides.  These medical findings do 
not warrant a rating in excess of 30 percent under Diagnostic 
Code 6080.  See also 38 C.F.R. §§ 4.76, 4.76a.

The Board also observes that the only diseases of the eye 
which warrant a rating in excess of 30 percent are 
tuberculosis of the eye, congestive or inflammatory glaucoma, 
or malignant new growths.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6010, 6012, 6014.  However, none of these diseases are 
reflected in the medical records, nor is the veteran service 
connected for such disability(ies).  

In view of the foregoing, the Board must find that the 
veteran's service-connected eye disability does not meet or 
nearly approximate the criteria for a schedular rating in 
excess of 30 percent.  

The Board also concurs with the RO's determination that the 
veteran's service-connected eye disability does not warrant 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).

Initially, the Board notes that a thorough review of the 
record does not reflect that he has been hospitalized as a 
result of the service-connected eye disability during the 
pendency of this case.  As such, the record does not reflect 
frequent periods of hospitalization due to the service-
connected disability, nor does the veteran contend otherwise.  
Rather, his claim for an extraschedular rating appears to be 
predicated on it causing marked interference with employment.

The veteran has stated that he has lost employment 
opportunities because of his service-connected eye disorder.  
He has also asserted that he can no longer work in his field 
of forestry, that he has had only part-time employment in the 
past, and has been denied promotions.  Nevertheless, he has 
not submitted and/or identified any employment or medical 
records in support of these contentions.  Further, 
information was obtained from his last noted employer in May 
2002, which indicated he had been employed since October 1989 
as a seasonal worker (as needed) "Plant Pest Inspector;" 
that he worked zero to 8 hours on a daily basis; and 20 to 40 
hours per week.  It was also indicated that the amount earned 
during the 12 months preceding the last date of employment 
(before deductions) was in excess of $17,000.  More 
importantly, it was indicated that the veteran was still 
employed in that capacity as it identified his ending date of 
employment was in December 2002.

The Board does not dispute that the veteran experiences 
impairment due to his service-connected eye disability.  
However, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Moreover, 
the Court has noted that a high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  In this case, no evidence has been presented and/or 
identified which indicates that the service-connected eye 
disability is of such severity as to result in marked 
interference with employment so as to warrant an 
extraschedular rating.  Rather, as discussed above, 
information from his last noted employer in May 2002 
indicated he actually had substantially gainful employment.  
Thus, the Board concludes that the level of occupational 
impairment attributable to the service-connected disability 
is adequately reflected by the current schedular rating of 30 
percent.

The Board further finds that the veteran and his 
representative have not identified any other factors which 
may be considered to be exceptional or unusual.  Accordingly, 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
eye disability on either a schedular or extraschedular basis.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's current appellate claim.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
reaching the decision in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the claim must be denied.


ORDER

Entitlement to an increased rating for service-connected eye 
disability characterized as "post-operative congenital 
alternating strabismus (also called exotropia)," currently 
evaluated as 30 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


